Dismissed and Memorandum Opinion filed November 5,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00678-CV
____________
 
HOWLIL, INC., Appellant
 
V.
 
HECTOR GUERRERO D/B/A/ S&B MASONRY, Appellee
 

 
On Appeal from the 151st District Court
Harris County, Texas
Trial Court Cause No. 2006-08764
 

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from a judgment signed June 30, 2009. The
notice of appeal was filed on August 3, 2009. To date, our records show that
appellant has neither established it is excused from paying costs nor paid the
$175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless excused); see
also Order Regarding Fees Charged in Civil Cases in
the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007)
(listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon 2005) (same). 
After being given the requisite notice that this appeal was
subject to dismissal, appellant has not paid the filing fee in accordance with
our order of September 24, 2009. See Tex. R. App. P. 42.3(c) (allowing involuntary
dismissal of case because appellant has failed to comply with notice from clerk
requiring response or other action within specified time).
Accordingly, the appeal is ordered dismissed.  
 
PER CURIAM
 
 
 
Panel consists of Chief Justice
Hedges, Justices Anderson and Boyce.